Painter, J.,
dissenting. R.C. 2907.06(B) states: “No person shall be convicted of a violation of this section solely upon the victim’s testimony unsupported by other evidence.” We must follow the law as written by the legislature, whether we like it or not. The majority decision in effect removes this section from the books.
The state argues that R.C. 2907.06(B) requires only that the other evidence must tend to prove some material element of the offense, citing State v. Maranda (1916), 94 Ohio St. 364, 114 N.E. 1038. In contrast, Economo argues that the other evidence must go to the nature or foundation of the crime. State v. Fawn (1983), 12 Ohio App.3d 25, 12 OBR 111, 465 N.E.2d 896. We always must be guided by R.C. 2901.04(A), which requires that “[s]ections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused.” The majority opinion construes R.C. 2907.06(B) strictly against the accused, by construing it out of the law altogether. *65By the standard promulgated today, it is difficult to imagine a case where the legislature’s enactment would be viable.
I would hold that if any evidence exists that in some way connects the defendant with the crime charged, then the R.C. 2907.06(B) threshold is crossed and the trier of fact can make a determination based on the credibility of the witnesses. See, e.g., State v. Allsup (1980), 67 Ohio App.2d 131, 21 O.O.3d 439, 426 N.E.2d 499. Here, the other evidence merely connects the defendant with his patient in a perfectly normal setting — a clinical visit for treatment. It no more connects the defendant with the crime of sexual imposition than an almanac would connect a defendant to a crime that happened in the daytime.
Because the majority decision changes the statutory law by judicial fíat, I respectfully dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.